SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 20, 2013 Date of Report (Date of earliest event reported) Discovery Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 000-26422 94-3171943 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2600 Kelly Road, Suite 100 Warrington, Pennsylvania 18976 (Address of principal executive offices) (215) 488-9300 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Discovery Laboratories, Inc. (the “Company”) announces that its 2013 annual meeting of stockholders will be held on June 11, 2013.The record date for determining stockholders entitled to vote at the meeting will be April 12, 2013. The date of the 2013 annual meeting will be more than 30 days prior to the anniversary date of the 2012 annual meeting. Pursuant to Rule 14a-8 under the Securities Exchange Act of 1934, as amended, stockholders may present proposals for inclusion in the Company’s proxy statement for the 2013 annual meeting by submitting their proposals to the Company a reasonable time before the Company begins to print and send its proxy materials. The Company’s Board of Directors has set March 6, 2013, as the deadline for receipt of stockholder proposals pursuant to Rule 14a-8. In order for a proposal under Rule 14a-8 to be considered timely, it must have been received by the Company on or prior to March 6, 2013, at the Company’s principal executive offices at 2600 Kelly Rd., Suite 100, Warrington, PA 18976 and be directed to the attention of the Corporate Secretary. All stockholder proposals must be in compliance with applicable laws and regulations in order to be considered for inclusion in the proxy statement for the 2013 annual meeting. Under the Company’s By-Laws, stockholders may also present a proposal or director nomination at the 2013 annual meeting if advance written notice is timely given to the Secretary of the Company, at the Company’s principal executive offices, in accordance with the Company’s By-Laws. To be timely, notice by a stockholder of any proposal or nomination must have been provided not later than the close of business on March 6, 2013. The Company’s By-Laws specify requirements relating to the content of the notice that stockholders must provide. Cautionary Note Regarding Forward-looking Statements: To the extent that statements in this Current Report on Form 8-K are not strictly historical, including statements as to business strategy, outlook, objectives, future milestones, plans, intentions, goals, future financial conditions, future collaboration agreements, the success of the Company’s product development or otherwise as to future events, such statements are forward-looking, and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements contained in this Current Report are subject to certain risks and uncertainties that could cause actual results to differ materially from the statements made. Such risks and others are further described in the Company's filings with the Securities and Exchange Commission including the most recent reports on Forms 10-K, 10-Q and 8-K, and any amendments thereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Discovery Laboratories, Inc. By /s/ John G. Cooper Name: John G. Cooper Title: President and Chief Executive Officer Date:February 20, 2013
